                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
                                                                     DATE FILED: 03/31/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :        19-CR-212 (VEC)
                 -against-                                      :
                                                                :            ORDER
 ALBERT MCDUFFIE,                                               :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendant Albert McDuffie has moved to be released pending sentencing,

based on the combination of the COVID-19 pandemic and Mr. McDuffie’s health condition;

        WHEREAS Mr. McDuffie has waived his physical appearance and asked that his motion

be resolved on the papers in lieu of a hearing; and

        WHEREAS the Court construes Mr. McDuffie’s motion as one made pursuant to the

“exceptional reasons” exception under 18 U.S.C. § 3145(c), due to the otherwise mandatory

detention required by 18 U.S.C. § 3143(a)(2);

        IT IS HEREBY ORDERED THAT counsel for all parties must appear by telephone for

an oral argument on the motion on April 2, 2020, at 11:00 A.M. Counsel for the parties, and all

interested members of the public, must attend the hearing by calling 1-888-363-4749, using the

access code 3121171. No later than April 1, 2020, counsel for Defendant must file, under seal,

any relevant documentation of Mr. McDuffie’s health condition.


SO ORDERED.

Dated: March 31, 2020
      New York, NY
                                                                    ______________________________
                                                                          VALERIE CAPRONI
                                                                          United States District Judge
